Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4-7, 10-28 are allowed and remembered as claims 1-25. The original Claims 3, 8-9 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A security tag comprising: a slider coupled to a stop piece, wherein the slider is operatively slidable along the stop piece between an armed and an unarmed position; an engagement member that is operatively engageable with an article; and a first alarming mechanism that activates when the stop piece and the slider are in the armed position, wherein the engagement member (i) is spring-biased and operatively moveable into the stop piece upon pressure from the slider or article; (ii) is configured to engage the article by a frictional clamping force between the slider and the engagement member, or (iii) includes a pressure plate that comprises a compressible material.
As per claim 24, 
A method of attaching a security tag to an article, comprising: (a) pressing a paddle of a power mechanism into a housing of a stop piece to engage a power switch; (b) sliding a slider across a track of the stop piece from an open position toward a closed position; (c) inserting an article between an arm of the slider and an engagement member that that is biased by a spring; (d) sliding the slider along the track the stop piece until the article is secured between the arm of the slider and the engagement member, wherein the engagement member activates a switch and alarms the security device when in the closed position.
As per claim 26, 
A security tag comprising: a slider coupled to a stop piece, wherein the slider is operatively slidable along the stop piece between an armed and an unarmed position; an engagement member that is operatively engageable with an article; and a first alarming mechanism that activates when the stop piece and the slider are in the armed position; wherein the security tag is pin-less.  
As per claim 27, 
A security tag comprising: a slider coupled to a stop piece, wherein the slider is operatively slidable along the stop piece between an armed and an unarmed position; an engagement member that is operatively engageable with an article; a first alarming mechanism that activates when the stop piece and the slider are in the armed position; and a ratchet locking mechanism configured to allow movement of the slider along the stop piece in a forward lateral direction toward the stop piece, but prevent movement of the slider along the stop piece in a backward lateral direction away from the stop piece, wherein the ratchet locking mechanism includes a spring-biased pawl that moves in a direction perpendicular to a ratchet track.  
As per claim 28,
 A security tag comprising: a slider coupled to a stop piece, wherein the slider is operatively slidable along the stop piece between an armed and an unarmed position; {10210954: }7an engagement member that is operatively engageable with an article; a first alarming mechanism that activates when the stop piece and the slider are in the armed position; and a paddle that compresses a power switch when pressed into the stop piece in the armed position.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Nagelski et al. (US 2007/0152836) shows a theft deterrent tag includes a first tag element having a post and a second tag element for receiving the post to secure the tag elements together on an item of merchandise. Luo (US 2015/0048946) shows an alarming pinless security tag including sliding a sidewall of an article into a clip structure of the security tag.  Luo et al. (US 2014/0104061) and (US 2014/0077954) shows a security tag for application to footwear including attaching a clip to a curved sidewall of an article. Day (US 2012/0080526) shows a security device is removably affixable to an article.  Anderson et al. (US 2010/0287998) shows a painless security device. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1,24,26,27,28, respectively, including: 
As per claim 1, 
wherein the engagement member (i) is spring-biased and operatively moveable into the stop piece upon pressure from the slider or article; (ii) is configured to engage the article by a frictional clamping force between the slider and the engagement member, or (iii) includes a pressure plate that comprises a compressible material.
As per claim 24, 
 (a) pressing a paddle of a power mechanism into a housing of a stop piece to engage a power switch; (b) sliding a slider across a track of the stop piece from an open position toward a closed position; (c) inserting an article between an arm of the slider and an engagement member that that is biased by a spring; (d) sliding the slider along the track the stop piece until the article is secured between the arm of the slider and the engagement member, wherein the engagement member activates a switch and alarms the security device when in the closed position.
As per claim 26, wherein the security tag is pin-less.  
As per claim 27, 
a ratchet locking mechanism configured to allow movement of the slider along the stop piece in a forward lateral direction toward the stop piece, but prevent movement of the slider along the stop piece in a backward lateral direction away from the stop piece, wherein the ratchet locking mechanism includes a spring-biased pawl that moves in a direction perpendicular to a ratchet track.  
As per claim 28, a paddle that compresses a power switch when pressed into the stop piece in the armed position.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689